Plaintiff sues upon defendant's policy of insurance indemnifying him against liability for injuries accidentally suffered by any one through the maintenance or use of his automobile. The defense is that in violation of the Highway Law (Cons. Laws, ch. 25, sec. 282, subd. 2), the automobile was driven by an infant under the age of eighteen who was not accompanied either by the owner or by a duly licensed chauffeur; that this was done with the plaintiff's knowledge and under his directions; and "that the accident was directly caused by the improper and negligent conduct of the said infant," while thus violating the law. The question is whether indemnity in such circumstances is consistent with public policy.
The public policy of this state when the legislature acts is what the legislature says that it shall be (Demarest v.Flack, 128 N.Y. 205; Lancaster v. Amsterdam Impr. Co.,140 N.Y. 576, 583; Janson v. Driefontein Mines, 1902 A.C. 484; Anson on Contracts [Corbin's ed.], p. 286). The legislature has said in so many words that insurance companies may indemnify against liability for loss and damage through the use and maintenance of automobiles (Insurance Law, sec. 70, subds. 3, 9, 10, 11; Cons. Laws, ch. 28). To restrict insurance to cases where liability is incurred without fault of the insured would reduce indemnity to a shadow. Neither in the statute nor in its application as shaped by long-continued practice is there the token of an intention that indemnity shall be withheld from owners operating their own cars, and limited *Page 164 
to those whose cars are run by servants. Liability of the owner who is also the operator can never be incurred without fault that is personal. Indeed, the statute has so covered the field that it can seldom, if ever, be incurred without fault that is also crime. It is a misdemeanor (Highway Law [Cons. Laws, ch. 25], sec. 290) to drive without adequate brakes and horns and lamps (Highway Law, sec. 286, subd. 1); to fail in stated situations to stop on signal (sec. 286, subd. 2); to violate the rules of the road by not keeping to the right (sec. 286, subd. 3); to drive in a careless and imprudent manner or at a dangerous or prohibited rate of speed (sec. 287; cf. Penal Law, sec. 1052; Cons. Laws, ch. 40). The General Highway Traffic Law (Cons. Laws, ch. 70) contains directions even more minute, with the threat of penal consequences. What is true of insurance for the benefit of owners of automobiles is true also of insurance for the benefit of employers of labor (Westinghouse, C., K.  Co. v. L.I.R.R.Co., 160 App. Div. 200, 203; affd., 216 N.Y. 697). Every violation of the Labor Law is to-day a misdemeanor (Penal Law, sec. 1275; People ex rel. Price v. Sheffield Farms-S.-D. Co.,225 N.Y. 25, 29). In too many ways to be misread, the state, through its legislature, has manifested recognition and approval of the business of insurance against the consequences of negligence, whether personal or vicarious. Even without the aid of legislation, courts of high authority have reached a like conclusion (Boston  Albany Co. v. Merc. Trust Co. [Am.Casualty Ins. Co.'s Case] 82 Md. 535; Trenton Pass. Ry. Co. v.Guarantors Liability Ind. Co., 60 N.J. Law, 246; Gould v.Brock, 221 Penn. St. 38; Phœnix Ins. Co. v. Erie  W.Transp. Co., 117 U.S. 312). Insurance instead of prejudicing the victim of an accident is seen to supply in many cases the only fund from which the victim can be paid (Boston  Albany Co. v.Merc. Trust Co., supra, at pp. 577, 578; Phœnix Ins. Co. v.Erie  W. Transp. Co., supra, at p. 324). Courts are slow to substitute their *Page 165 
own varying views of policy for those which have found embodiment in settled institutions, in every-day beliefs and practices, which have taken root and flourished (Janson v. DriefonteinMines, supra, at p. 496). The field of discretion is still narrower when there has been statutory sanction, tacit, if not express, of callings and forms of conduct which it would have been easy to condemn.
The defendant does not greatly dispute that there may be indemnity against the consequences of negligence. It argues, however, that in this case the plaintiff's liability was the product, not of negligence, but of willfulness. Undoubtedly, the policy is to be confined to liability for injuries that may be described as accidental. Even if its terms did not so limit it, the fundamental principle that no one shall be permitted to take advantage of his own wrong would import the limitation. But the extension of the policy to this case is no departure from its restriction to injuries that are the product of accident or negligence. The plaintiff in intrusting his car to a youth under eighteen did not desire or intend that there should be an injury to travelers. The act of so intrusting it was willful, but not the ensuing conduct of the custodian, through which injury resulted. Indeed, the violation of the statute would have been the same though the driver's age had been unknown. What was willful was not actionable except as it became so in the sequel through what was unintended or fortuitous.
Injuries are accidental or the opposite for the purpose of indemnity according to the quality of the results rather than the quality of the causes. The field of exclusion would be indefinitely expanded if the defendant's argument were pursued to the limit of its logic. Every act, if we exclude, as we must, gestures or movements that are automatic or instinctive, is willful when viewed in isolation and irrespective of its consequences. An act ex vi termini imports the exercise of volition *Page 166 
(Holland, Jurisprudence [8th ed.], pp. 93, 94). Even so, if the untoward consequences are not adverted to — at all events, if the failure to advert to them is not reckless and wanton (Cf. Penal Law, sec. 1044, subd. 2) — liability for the consequences may be a liability for negligence (Holland, supra, pp. 97, 98; 2 Austin, Lectures, p. 103; Salmond, Jurisprudence, pp. 351, 363;Martin v. Herzog, 228 N.Y. 164, 168. Cf. 1 Street, Foundations of Legal Liability, 80; Holmes, Common Law, pp. 103, 105.) A driver turns for a moment to the wrong side of the road, in the belief that the path is clear, and deviation safe. The act of deviation is willful, but not the collision supervening. The occupant of a dwelling leaves a flower pot upon the window-sill, and the pot, dislodged by wind, falls upon a passing wayfarer (N.Y. City Ordinances, § 250). The position of the flower pot is intended, but not the ensuing impact. The character of the liability is not to be determined by analyzing the constituent acts which, in combination, make up the transaction, and viewing them distributively. It is determined by the quality and purpose of the transaction as a whole.
We conclude that public policy does not forbid the enforcement of the contract (Brock v. Travelers Ins. Co., 88 Conn. 308,313; Ford v. Stevens Motor Car Co., 203 Mo. App. 669;Tinline v. White Cross Ins. Co., 151 L.T. Jour. 434).
The order should be affirmed with costs.
HISCOCK, Ch. J., HOGAN, POUND, McLAUGHLIN and CRANE, JJ., concur; ANDREWS, J., absent.
Order affirmed. *Page 167